The plaintiff brought this action to recover from the defendants the value of the use and possession of a twenty-seven acre tract of producing vineyard land located in the county of Tulare. Judgment went for the plaintiff against the defendants in the sum of $2,262. Notice of appeal was filed on behalf of all of the defendants, but said appeal as to Charles Wells and Harry Faith has been abandoned. The appeal of C.L. Caine is the only one presented *Page 802 
for determination. The plaintiff's land adjoins the twenty-seven acre tract of land owned and described by the plaintiffs in the case of Shamlian v. Wells, ante, p. 716 [242 P. 483]. On this appeal it is stipulated that the facts in this case are distinguishable from the facts in that case only as to the amount of the judgment, and no point is made that the amount of the judgment was not properly ascertained. On the authority of that case the judgment is affirmed.
Richards, J., Seawell, J., Waste, J., Myers, C.J., Lennon, J., and Lawlor, J., concurred.
 *Page 1